Citation Nr: 1216670	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 8, 2008 for the award of a 100 percent rating for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Muskogee RO.  A copy of the hearing transcript is associated with the claims folder. 

The Board notes that the Veteran's spouse attended the Veteran's June 2011 Travel Board hearing, but was too anxious to testify.  As an alternative, the Veteran submitted a written statement from his spouse which has not been considered by the RO in adjudicating this case.  After receiving this letter, the Board contacted the Veteran to determine whether he wanted the RO to review this evidence in the first instance as is his right under 38 C.F.R. § 20.1304.  

In a statement received in April 2012, the Veteran indicated his desire for remand in this case for RO review of the evidence in the first instance.  The Board would normally automatically remand the case on due process grounds.  However, after a closer review of the record, the Board finds that a legal and factual basis exists to award compensation at the 100 percent rate back to December 18, 2007, which is the date the Veteran suffered a right middle cerebral infarction deemed as due to service-connected CAD.

As will be addressed below, the Board cannot award an effective date earlier than December 18, 2007 as a matter of law.  Thus, even assuming the truthfulness of the spousal statement in full, there is no legal basis wherein this statement could provide a factual basis for an award of benefits prior to December 18, 2007.  Thus, the Board has determined that it is in the Veteran's own best interests to award the VA benefits at this time absent RO review of the evidence in the first instance.

The issue of entitlement to service connection for depression as secondary to service-connected CAD was raised by the Veteran in a written statement received September 2008.  This claim, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A final April 2004 RO rating decision awarded a noncompensable rating for CAD. 

2.  The Veteran next filed a claim for an increased rating for service-connected CAD on September 16, 2008; there are no interim formal or informal applications for an increased rating since the final April 2004 RO rating decision. 

3.  An increase in disability resulting for service-connected CAD is factually ascertainable as occurring on December 18, 2007, which is the date when the Veteran suffered from sudden onset of right middle cerebral artery infarction.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 18, 2007, for the award of a 100 percent rating for service-connected CAD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date earlier than October 8, 2008 for his award of a 100 percent rating for CAD.  Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

However, an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA or uniformed services.  38 C.F.R. §§ 3.157(b)(1)-(b)(3). 

Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998). 

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992). 

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Briefly summarized, the Veteran was discharged from active service in April 2004.  A pre-discharge VA examination in February 2004 was significant for an electrocardiogram finding of a right axis with features of old inferior infarct.  Further investigatory evaluations, which included a treadmill stress test, resulted in a diagnosis of CAD.

By rating action dated April 2004, the RO granted service connection for CAD and assigned a noncompensable rating under Diagnostic Code (DC) 7005.  By letter dated May 3, 2004, the Veteran was advised of the RO's April 2004 decision as well as his appellate rights.  The Veteran did not timely appeal this decision.  See 38 C.F.R. § 20.302(a) (a notice of disagreement must filed within one year from the date of notice of decision).  Additionally, the Veteran did not submit any evidence which could be considered new and material within one year from the date of decision.  See 38 C.F.R. § 3.156(b).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

The record next reflects that the Veteran formally filed a service connection claim for depression on September 16, 2008.  The supporting documentation included private medical records documenting that the Veteran suffered from sudden onset of right middle cerebral artery infarction on December 18, 2007.

The RO received another written document in its mailroom on September 30, 2008 stylized as a "claim for veteran's benefits" with an attached VA Form 21-686c (Declaration of Status of Dependents).  The RO stamped this document as being associated with the claims folder on October 8, 2008.

In pertinent part, a VA examination in November 2008 included opinion that the Veteran's residuals of stroke were causally related to his service-connected CAD.

By rating action dated December 2008, the RO awarded a 100 percent rating for CAD, pursuant to DC 7005, effective October 8, 2008.  Thus, the RO determined that the Veteran's right middle cerebral artery infarction was a progression of his service-connected CAD.

The Veteran has appealed the effective date of award assigned by the RO.  In a VA Form 9 received in October 2009, the Veteran argued that his award of a 100 percent rating for CAD should be extended back to the date of his discharge from service on the basis that this CAD had been present in his body, but was "ignored."  He theorized that, had he been placed on medications, he might have been able to avoid a stroke.  At this hearing in June 2011, the Veteran testified to experiencing heart and chest pains since service.  However, he did not receive any private or VA treatment for CAD until he suffered a stroke on December 17, 2007.  It was argued that the Veteran did not immediately file a claim for an increased rating after his stroke due to incapacity.

In a written statement dated June 2011, the Veteran's spouse primarily described the Veteran's physical and mental limitations following his stroke on December 17, 2007.

On review of the record, the Board finds that there is sufficient legal and factual basis to award an effective date earlier than October 8, 2008 for the award of a 100 percent rating for CAD.  After the final decision in April 2004, the record next reflects a written claim received on September 16, 2008 which can be accepted as a written claim for an increased rating for CAD.  While this claim was phrased as seeking service connection for depression, this allegation must be viewed in the context that the associated records reflected that the Veteran suffered right middle cerebral artery infarction on December 18, 2007.  The medical records suggested that his depression resulted from his stroke residuals.  Thus, the Board finds that the September 16, 2008, filing may be accepted as an informal claim for an increased rating for CAD.

Furthermore, the record clearly reflects the sudden onset of right middle cerebral artery infarction on December 18, 2007, a date which is within one year of the filing of the informal claim on September 16, 2008.  On this record, it is undebatable that the Veteran's CAD increased in severity within one year from that date of filing of the claim for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the Board awards a 100 percent rating for CAD effective to December 18, 2007.  

In so doing, the Board observes that the Veteran and his spouse recall that the stroke occurred on December 17th rather than December 18th.  For VA pay purposes, the date discrepancy would not result in any additional benefits being paid to the Veteran.  See generally 38 U.S.C.A. § 5111 (payment of monetary benefits based on an award of increased compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award of increased benefits became effective).  Thus, the Board will use the date documented by the medical records.

The Board also finds that, as a matter of law, the Veteran is not entitled to an effective date earlier than December 18, 2007 for the award of a 100 percent rating for CAD.  In this respect, absent an allegation of CUE which has not been reasonably raised, the Board cannot revisit the finally decided April 2004 RO rating decision which awarded an initial noncompensable rating.  Rudd, 20 Vet. App. at 300.

The Board also notes that, between the time period from the final RO rating decision and when the Veteran next submitted a VA compensation claim on September 16, 2008, there are no written communications from the Veteran.  Thus, there is no factual basis to consider whether an informal claim for benefits prior to September 16, 2008 had been filed pursuant to 38 C.F.R. § 3.155.

The Board next observes that, between the final April 2004 RO rating decision and the December 18, 2007 effective date of award assigned in this decision, the Veteran did not receive any treatment by VA or the uniformed services.  He testified that his relevant treatment occurred on December 18, 2007 at a private medical facility.  Thus, there is no factual basis to consider whether an informal claim for benefits prior to September 16, 2008 had been filed pursuant to 38 C.F.R. § 3.157.

Finally, the Veteran has generally alleged that his service-connected CAD disability had increased in severity prior to December 18, 2007 - possibly extending back to service discharge.  Accepting the lay assertions as literally true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of the current disability status more than one year prior to the filing of the increased rating claim on September 16, 2008.  Harper, 10 Vet. App. at 126-27.

In sum, the Board finds makes the following factual findings: 1) that a final April 2004 RO rating decision awarded a noncompensable rating for CAD; 2) that the Veteran next filed a claim for an increased rating for service-connected CAD on September 16, 2008 absent any interim formal or informal applications for an increased rating since the final April 2004 RO rating decision; and 3) that an increase in disability resulting from service-connected CAD is factually ascertainable as occurring on December 18, 2007, which is date when the Veteran suffered from sudden onset of right middle cerebral artery infarction.  The Board, therefore, finds that the criteria for an effective date to December 18, 2007 for the award of a 100 percent rating for CAD, but no earlier, have been met.  There is no factual or legal basis for an earlier date still.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Here, the Board has awarded the maximum amount of benefits allowable by law.  Assuming the truthfulness of all facts favorable to the Veteran, there is simply no legal basis for an award of greater benefits.  As such, there is no further duty under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

An effective date of December 18, 2007, for the award of a 100 percent rating for CAD is granted, subject to regulations governing monetary awards.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


